UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

PEGGY MAYS ET AL. CIVIL ACTION

VERSUS

CHEVRON PIPE LINE CO. ET AL. NO.: 14-03098-BAJ-CBW
RULING AND ORDER

 

Before the Court is the Motion in Limine (Doc. 174) filed by Plaintiffs. For

the reasons that follow, the Motion (Doc. 174) is GRANTED.
I. BACKGROUND

This dispute arises from an accident on a drilling platform in Louisiana
territorial waters. (Doc. 1). J ames Mays was killed when components of a pressurized
valve on a pipeline dislodged and struck him in the head. (Id.). Members of his family
sued the pipeline operator, Chevron, for negligence. (Id.). Trial will begin on January

2a 2019. (Doc. 163).

Now, Plaintiffs move to exclude evidence of (1) an OSHA citation issued to
Mays’s employer, Furmanite A.merica, lnc.; (2) Mays’s post-accident blood alcohol
content; (3) Longshore and Harbor Workers’ Compensation Act (LHWCA) benefits
Plaintiil`s received; (4) Mays’s 2013 car accident; (5) Mays’s 2010 transient ischemic
attack; and (6) the percentage of time Mays worked offshore or on the outer

Continental Shelf (OCS). (Doc. 174).

II. LEGAL STANDARD

The party objecting to the admissibility of evidence bears the burden of
showing that the evidence is inadmissible Lyondell Chem. Co. v. Occidental Chem,.

Corp., 608 F.3d 284, 295 (5th Cir. 2010).
III. DISCUSSION
A. OSHA Citation

Plaintiii`s move to exclude the OSHA citation issued to Furmanite on the
ground that the citation is inadmissible hearsay.1 (Doc. 174-l at 5). The OSHA
citation is hearsay, and hearsay is generally not admissible See FED- R. EVID. 802.
But Chevron argues that the citation is admissible as a public record under Federal

Rule of Evidence 803(8). (Doc. 183 at 2). The Court disagrees.

A statement of a public office is not barred by the rule against hearsay if the
statement contains factual findings from a legally authorized investigation and the
statement’s opponent does not give the Court reason to question the source’s

trustworthiness FED. R. EVID. 803(8).

The OSHA citation does not fall under the public record exception. The citation
is non-final, and it contains no “factual flndings.” See William,s v. Manitowoc Cranes,

LLC, No. 1:14-CV-383-HSO-JCG, 2016 WL 7666142, at *8 (S.D. Miss. Oct. 7, 2016)

 

1 Chevron moved to exclude a separate OSHA citation. (Doc. 160). The Court denied the motion without
prejudice because Chevron did not submit the OSHA citation for the Court’s review. The Court can
resolve Plai_nt;i_&`s’ motion to exclude the OSHA citation because Piaintiffs have submitted the citation
for the Court’s review. (Doc. 174-13).

(citing Sm.ith o. Isuzu Motors Ltd., 137 F.3d 859, 862 (5th Cir. 1998)). Even if the
citation contained factual findings, the Court would conclude that the citation is not
admissible because the Court has reason to question the trustworthiness of the
information in the citation. See Lacey o. Arkema Inc., No. 3:10-CV-00669-BAJ, 2014
WL 1327792, at *5 (M.D. La. Mar. 31, 2014) (holding that OSHA citation did not
qualify as a public record under Federal Rule of Evidence 803(8) due to

trustworthiness concerns).

Because the OSHA citation is hearsay not subject to the public record
exception, and because Chevron offers no other basis for admitting it, the Court

GRANTS Plaintiffs’ motion to exclude the citation.2
B. Post-Accident Blood Alcohol Content

Plaintiffs move to exclude evidence that Mays’s post-accident blood alcohol
content was .025%. (Doc. 174). Plaintiffs argue that the evidence is not relevant
without expert testimony to explain it, and that even if it were relevant, its probative
value is substantially outweighed by a danger of unfair prejudice3 (Doc. 174-1 at 5-
6). Chevron rejoins that evidence of Mays’s post~accident blood alcohol content is
relevant because it shows that Mays violated a Furmanite rule that forbids employees

from working with alcohol in their system. (Doc. 183 at 4).

 

2 Chevron may use the OSHA citation to impeach testimony that Mays or Furrnanite followed
Furmanite’s procedures See FED. R. EVID. 607.

3 Chevron has not expressed an intention to offer expert testimony to interpret the results of Mays’s
toxicology report, and Chevron appears to agree that without expert testimony, the results do not show
cognitive impairment or any form of comparative fault other than a technical violation of Furmanite’s
work rule.

Evidence is relevant if it has any tendency to make a fact of consequence more
probable than it would be without the evidence FED. R. EVID. 401. Evidence that
Mays had a blood alcohol content of .025% when autopsied indicates that Mays may
have violated a Furmanite rule prohibiting employees from working when “their body
system contains the detectable amount of . . . alcohol.” (Doc. 117-1 at 6). And evidence
that Mays may have violated a Furmanite work rule has “any tendency” to make
comparative fault more prob able than it would be without the evidence FED. R. EVID.
401. Thus, the Court inds that evidence of Mays’s post-accident blood alcohol content

is marginally relevant-

Although relevant, evidence of Mays’s post-accident blood alcohol content may
be excluded if its probative value is substantially outweighed by a danger of unfair
prejudice FED. R. EVID. 403. Unfair prejudice means “an undue tendency to suggest
decision on an improper basis.” Advisory Committee Note to FED. R. EVID. 403. The
Court has “broad discretion to weigh the relevance probative value, and prejudice of
the evidence in determining its admissibility under Rule 403.” United States o.

Allard, 464 F.Bd 529, 534 (5th Cir. 2006).

Exercising that “broad discretion” here, the Court linds that the probative
value of evidence of Mays’s post-accident blood alcohol content is substantially
outweighed by a danger of unfair prejudice See FED. R. EVID. 403. Evidence of Mays’s
post-accident blood alcohol content is relevant only to show a technical violation of an
inelegantly-drafted work rule _ a rule that, as written, an employee violates if he

arrives on the jobsite after rinsing his mouth with Listerine. (Doc. 117-1 at 7). The

potential prejudice is plain: Chevron’s failure to marshal expert testimony to
interpret the toxicology results would encourage the jury to speculate that Mays was
intoxicated at the time of the accident when it is undisputed that he was not. The
Court therefore GRANTS Plaintiffs’ motion in limine as to evidence of Mays’s post-

accident blood alcohol content.
C. Receipt of LHWCA Benefits

Plaintiffs invoke the collateral-source rule and move to exclude evidence that
they have received LHWCA benefits. (Doc. 174 at 1). Chevron responds that it
“reserves the right” to tell the jury that Plaintiffs have received LHWCA benefits if
Plaintiffs tell the jury the reason why Chevron contends it is Mays’s statutory

employer. (Doc. 183 at 5).

The collateral-source rule bars evidence that a plaintiff has received
compensation from a source independent of the tortfeasor. Davis v. Odeco, Inc., 18
F.3d 1237, 1243 (5th Cir. 1994). An exception to the rule allows collateral-source
evidence “[i]f there is little likelihood of prejudice and no strong potential for improper
use, and a careful qualifying jury instruction is given[.]” Simmons v. Hoegh Lines,

784 F.2d 1234, 1237 (5th Cir. 1986).

Plaintiffs’ LHWCA benefits qualify as a collateral source because Mays’s
former employer_Furmanite-paid them. See Dcwis, 18 F.3d at 1244. So the benefits
are inadmissible unless Chevron shows “little likelihood of prejudice and no strong

potential for improper use-” Simmons, 784 F.2d at 1237. Because Chevron has not

made that showing, the Court GRANTS Plaintiffs’ motion in limine as to evidence

that Plaintiffs have received LI-IWCA benths.
D. 2013 Car Accident

Plaintiffs move to exclude evidence that Mays was involved in a 2013 car
accident, arguing that the evidence is not relevant (Doc. 174 at 1). Chevron does not
oppose (Doc. 183 at 5). The Court therefore GRANTS Plaintiffs’ motion in limine as

to Mays’s 2013 car accident
E. 2010 Transient Ischemic Attack

Plaintiffs move to exclude evidence that Mays suffered a transient ischemic
attack in 2010 because the evidence is not relevant. (Doc. 174 at 2). Chevron responds
that it will not offer evidence of Mays’s transient ischemic attacks if Plaintiffs agree
that Mays would have quit working when he reached the retirement age set by the
United States Department of Labor’s work-life expectancy tables. (Doc. 183 at 6).
Because the Court has concluded that the United States Department of Labor’s work-
life expectancy Egures govern, the Court considers Chevron’s objection withdrawn

and GRANTS Plaintiffs’ motion in limine as to Mays’s 2010 transient ischemic attack.
F. Percentage of Time Mays Worked Offshore or on the OCS

Plaintiffs move to exclude evidence of the percentage of time Mays worked
offshore or on the OCS. (Doc. 174 at 2). In Plaintiffs’ view, that evidence is irrelevant
because the substantial-nexus test from Pac. Operators Offshore, LLP v. Valladolid,

565 U.S. 207 (2012), focuses on the link between Mays’s injury and Chevron’s on-OCS

extractive operations_not between Mays’s employment and the OCS. (Id.). Chevron
disagrees and cites Baker v. Dir., O#ice of Workers’ Com,pensation Programs, 834 F.3d

542 (5th Cir. 2016), to support its argument. (Doc. 183 at 6-7).

Baker arose from off-OCS injuries a carpenter alleged he suffered while
building a housing module for his employer. 834 F.3d at 548. Seeking LHWCA
coverage, the carpenter argued that the substantial-nexus test was met because the
module he was injured while building would eventually be placed on a platform on
the OCS. Id. The United States Court of Appeals for the Fifth Circuit disagreed and
held that the carpenter had not met the test. Id. at 549. In so holding, the Court
emphasized that the carpenter’s employer was not involved in extractive operations
on the OCS. Id. And the court contrasted the carpenter-whose job was purely land-
based_with the plaintiff in Valladolid, who spent 98% of his time offshore Id.
Chevron points to that contrast and invites the Court to find relevant the percentage

of time Mays worked offshore or on the OCS. (Doc. 183 at 6~7).

The Court declines the invitation The United States Supreme Court adopted
the substantial-nexus test to give courts a way to answer the question whether an
“injury occur[ed] as the result of operations conducted on the [OCS].” 43 U.S.C.
§ 1333(3)(b). The test stems from § 1333(b), which “should be interpreted in a manner
that focuses on injuries that result from . . . ‘operations.”’ Valladol£d, 565 U.S. at 221.
So it is the link between the injury and the on-OCS operations that counts. See Id.
Because evidence that Mays worked off the OCS most of the time does not speak to

the link between his injury and Chevron’s on-OCS operations, it is not relevant and

thus not admissible4 See FED. R. EVID. 401, 402. l'I‘he Court therefore GRANTS

Plaintiffs’ motion in limine as to evidence of the percentage of time that Mays worked

offshore or on the OCS.
IV. CONCLUSION
Accordingly,

IT IS ORDERED that Plaintiffs’ Motion in Limine (Doc. 174) is

GRANTED.

Baton Rouge, Louisiana, this (Gd:day ofJanuary, 2019.

aier

JUDGE BRL&N_AJ JAcKsoN
UNITED sTATES DISTRICT coURT
MIDDLE DISTRICT 0F LoUisiANA

 

4 Baker is not to the contrary. 834 F.3d at 549. There_~unli_ke here_the relevant “employer’l was not
involved in any extractive operations on the OCS. Id. The Baker court noted the land-based character
of the carpenter’s employment only to highlight that non-involvement. Id.

